CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated May 17, 2016, relating to the financial statements and financial highlights, which appear in the March 31, 2016 Annual Report to Shareholders of Templeton Global Balanced Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California July 22, 2016 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated May 17, 2016, relating to the financial statements and financial highlights, which appear in the March 31, 2016 Annual Report to Shareholders of Templeton Emerging Markets Small Cap Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California July 22, 2016 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated May 17, 2016, relating to the financial statements and financial highlights, which appear in the March 31, 2016 Annual Report to Shareholders of Templeton Frontier Markets Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California July 22, 2016 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated May 17, 2016, relating to the financial statements and financial highlights, which appear in the March 31, 2016 Annual Report to Shareholders of Templeton Emerging Markets Balanced Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers
